Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01066-CV



DAVID CHRISTOPHER HERRERA,  Appellant

V.

ELIZABETH LEE HERRERA,  Appellee



On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 04FD2039



MEMORANDUM OPINION	Appellant David Christopher Herrera has neither established indigence, nor
paid or made arrangements to pay the clerk's fee for preparing the clerk's record.  See
Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault).  After
being notified that this appeal was subject to dismissal, appellant DAVID
CHRISTOPHER HERRERA did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes  and Higley.